JUSTICE WELCH, concurring in part and dissenting in part: I respectfully dissent. In close cases, it is not the function of this court to substitute its interpretation of the evidence for that of the trial court, which is in a far superior position to evaluate. Sohaey v. Van Cura, 240 Ill. App. 3d 266, 293, 607 N.E.2d 253 (1992). The majority gives two possible reasons why it believes the trial court erred in granting the motion for judgment: (1) because the trial court relied on the fact that no one testified that the father’s method of waking his daughter was for the purpose of his sexual arousal; and (2) because the trial court felt it was precluded from considering the testimony of the four people to whom A.P. had consistently indicated that her father had rubbed her vaginal area when he put his hand between her legs. Turning to the second of these two reasons first, there is nothing in the record to support this notion. It is not stated anywhere in the record or in the appellant’s brief that the trial court did not consider the testimony of these four witnesses. Absent a contrary indication in the record, we must presume that the trial court acted properly and did not preclude itself from considering this testimony. In re Estate of Friedman, 123 Ill. App. 3d 82, 462 N.E.2d 692 (1984). With respect to the first reason, there again is nothing in the record which indicates that the trial court limited its decision only to direct evidence. The trial court stated that there was not "sufficient evidence” of the father’s intent for sexual arousal; nowhere does the court indicate that this decision was based only on direct evidence, and nowhere can it be found that the trial court did not consider the surrounding circumstances. Upon a thorough review of the direct and circumstantial evidence presented in the record, I cannot agree that the trial court’s decision that there was not sufficient evidence to support an intent for sexual arousal is against the manifest weight of the evidence. The majority claims that its decision to reverse is based upon what the law requires; yet, the majority fails to set out how the circumstances show that the alleged touching was for the purpose of sexual arousal. The majority’s conclusion rests upon a one-sentence analysis: "In this case, can anyone believe, if it was true that the father pulled his sleeping daughter’s pants down, pinched her bare buttocks, and inserted his hand between her legs and rubbed her "private parts” or "crotch” on four or five separate occasions, that he was not doing these acts for the purpose of his sexual arousal?” 283 Ill. App. 3d at 398. I would tend to agree with this statement, if it were true, but it is not clear from the record whether any touching occurred. The trial court is in the best position to make this determination, and absent the manifest weight of the evidence pointing otherwise, that decision must stand. Putting on hold the issue of whether any touching occurred, the State must show more than a mere touching to establish an intent of sexual arousal. Some circumstances which show that a touching was done for the intent of sexual arousal include whether the defendant had an erection, what the defendant did and said during the touching, the duration of the touching, whether the touching was clearly deliberate, and where and how the touching occurred. People v. Smith, 236 Ill. App. 3d 35, 603 N.E.2d 562 (1992); People v. Balle, 234 Ill. App. 3d 804, 601 N.E.2d 788 (1992); People v. E.Z., 262 Ill. App. 3d 29, 633 N.E.2d 1022 (1994); People v. Goebel, 161 Ill. App. 3d 113, 514 N.E.2d 60 (1987); People v. Kelchner, 221 Ill. App. 3d 25, 581 N.E.2d 793 (1991). In this case, the State did not introduce any evidence of circumstances which support the conclusion that the touching was for the purpose of the father’s sexual arousal. The uncontested evidence of the circumstances surrounding the touching is as follows: the touching only occurred in the early morning hours as A.P.’s father attempted to wake her for school; A.P. was a heavy sleeper; while her father touched A.P., he would say "wake up”; and once A.P. awoke, the father would stop. There is no evidence that this touching occurred at any other time of the day. There is no evidence of insertion. Most importantly, there is no evidence as to the duration of the touching, such as whether it lasted for more than a couple seconds or less than a very brief instant. From the first time A.P. told her story, to when she told the school counselor, to when she told the DCFS investigator, to when she spoke to the police officer, she consistently maintained that she thought the touching may have been accidental. Based upon these circumstances, I cannot say that it is clearly evident that the touching was not accidental but that it was for the purpose of the father’s sexual arousal. Now, returning to whether there was a touching of the "crotch” or "private parts,” based on the record, I cannot agree with the majority that the evidence clearly indicates the area of the body that A.P.’s father "invaded.” The State’s witnesses testified that A.P. alleged that she was touched in her "crotch” or "private parts.” However, A.P. herself testified that her father was never within four inches of her vagina. Further, A.P. testified that the State’s witnesses did not understand what she meant when she said "crotch” or "private parts.” The State’s witnesses acknowledged that they never defined "private parts” or "crotch,” and that they never used anatomically correct dolls or diagrams. In fact, A.P.’s counselor testified that she taught the children that their private parts are the "area covered by your underwear.” The trier of fact is in the best position to observe the witnesses demonstrate how A.P. described the touching, to observe the demeanor of the witnesses, to determine the credibility of the witnesses, and to determine how much weight to give their testimony. In re J.H., 153 Ill. App. 3d 616, 630, 505 N.W.2d 1360 (1987). It is not within our province to substitute our interpretation of the evidence for that of the trial court merely because we find it "troublesome.” In re J.H., 153 Ill. App. 3d at 630. The trial court noted in its findings that it was "not very impressed by the degree of accuracy in the investigation.” In addition, it is glaringly apparent that the majority substituted its own interpretation of the record for that of the trial court. The majority described the father as touching A.P. in an "intimate” way. However, nowhere in the record is the touching ever described as "intimate.” The majority also states, "[A.P.’s] use of the diagram and the doll clearly indicated the area of her body that she said her father invaded.” (Emphasis added.) 283 Ill. App. 3d at 400. The trial court observed A.P. and the witnesses demonstrate the alleged "touching.” We do not have the privilege of observing their demonstration. We cannot see A.P. or the witnesses touch the doll, nor can we see specifically where they pointed to on the diagrams. How the majority can see that the use of the doll clearly indicated where the touching occurred is astounding. Finally, the majority states, "Is it any wonder that A.P., when faced with this array of adults *** would change the meaning of 'private parts’ to one that was more acceptable to her father’s position?” 283 Ill. App. 3d at 401. As I mentioned earlier, the true meaning of what A.P. meant by "private parts” and "crotch” was never determined by the investigators; therefore, it is unclear whether it was ever changed or just misunderstood. Therefore, for the foregoing reasons, I dissent from the majority’s reversal as to counts I and III, but I agree with the majority on the remaining two counts.